Citation Nr: 0512344	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  01-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
allergic sinusitis.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


REMAND

The appellant had active military service from July 1975 to 
May 1979, and from September 1981 to October 1997.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri that, in part, denied the 
appellant's claims of entitlement to increased ratings for 
major depression, hemorrhoids, and allergic sinusitis, as 
well as his claim of entitlement to a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  

The Board remanded the case for additional development in 
November 2003; the RO has now returned the case to the Board 
for appellate review.

The Board notes that the RO issued a rating decision, in 
December 2003, that, in part, denied the appellant's claims 
of entitlement to chapter 35 benefits and to special monthly 
compensation.  Thereafter, in July 2004, the RO issued 
another rating decision in which the appellant's claims of 
entitlement to service connection for arthritis of the lumbar 
spine and skin cancer were denied, as well as his claim for 
secondary service connection for a tender surgical scar.  The 
appellant has apparently neither initiated, nor completed, an 
appeal as to any one of these issues.  Therefore, the only 
issues properly before the Board at this time are those 
listed on the title page above.



A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

In this case, service connection for major depression, 
allergic sinusitis and hemorrhoids was granted in a rating 
decision issued in June 1998; notice of that rating was 
issued on June 19, 1998.  The appellant subsequently filed a 
claim for TDIU in July 1999--more than one year after he was 
notified of the June 1998 rating decision; the RO also 
treated this communication as a claim for increase for each 
of the service-connected disabilities.  

In November 2003, the Board remanded the case to the RO for 
the accomplishment of VA medical examinations and for the 
readjudication of the issues on appeal, along with the 
issuance of a Supplemental Statement of the Case (SSOC).  
Pursuant to the remand instruction, the appellant was 
scheduled for three VA medical examinations on September 22, 
2004, but he failed to appear for any one of those 
examinations.  A VA Form 119 indicates that the RO left a 
telephone message for the appellant on September 28 and on 
October 6.  On October 8, the appellant's wife answered the 
phone; she was asked to have the appellant call about the 
missed examinations.  

The appellant never contacted the RO, so the RO sent a letter 
on October 20 in which his failure to report for the 
scheduled examinations was noted and the RO's failed attempts 
to get any response to their telephone calls to him were also 
noted.  The RO asked the appellant to explain why he failed 
report and if he was willing to report for examination.  The 
appellant did not respond to the letter.  Finally, the RO 
sent a letter to the veteran's representative and asked for 
help in contacting the veteran.  This too proved 
unsuccessful.

VA regulations specifically provide that:



(a)	General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. . . 

(b)	Original or reopened claim, or claim 
for increase.  . . . When the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655.

It appears that, after the appellant failed to report for his 
scheduled VA examinations and failed to respond to RO 
inquires, the RO simply returned the case to the Board for 
appellate review.  Unfortunately, the RO did not readjudicate 
the issues on appeal and the RO also failed to issue a 
Supplemental Statement of the Case (SSOC).  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order.  Stegall v. West, 11 Vet. App. 268 (1998).  Given the 
guidance of the Court in Stegall, the case must again be 
remanded in order to accomplish these directives.

The Board also notes that the last SSOC of record was issued 
in April 2002; that document states that the evidence 
considered by the RO included VA treatment records dated 
through the date of the SSOC.  However, while the case was at 
the Board, the evidence of record included VA medical 
treatment records dated 


between May 2002 and November 2003 (the veteran had waived 
review of this evidence by the RO under 38 C.F.R. § 20.1304 
in an October 2003 written statement).  This medical evidence 
contains pertinent information concerning the severity of the 
veteran's disabilities.  For example, these records include a 
September 2003 psychological evaluation and information 
documenting sinus surgery and the use of antibiotics for 
sinus infection.  None of the VA medical evidence dated 
between May 2002 and November 2003 was reviewed by the RO 
while the case was in remand status; nor has this evidence 
been addressed in an SSOC.  This review may occur while the 
case is in a remand status at the RO.

Furthermore, the evidence the RO had not reviewed indicates 
that the appellant had applied for Social Security 
Administration (SSA) disability benefits and that he was 
denied.  However, complete copies of the medical records upon 
which that disability decision was based, as well as any SSA 
decision with the associated List of Exhibits, have not been 
made part of the claims file.  All of these records should be 
obtained and associated with the claims file.

Accordingly, this case is again REMANDED for the following 
development:

1.  The RO should instruct the veteran to 
provide any evidence in his possession 
that is pertinent to his claims on 
appeal.  In addition, the veteran should 
be requested to identify the source(s) of 
any other relevant and previously 
unobtained medical evidence.

2.  The RO should obtain all of the 
appellant's VA inpatient and outpatient 
treatment records dated between November 
2003 and the present and associate them 
with the claims file.  

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation 


of any pertinent claim for benefits by 
the appellant, including the List of 
Exhibits associated with any SSA 
decision, as well as copies of all of the 
medical records upon which any decision 
concerning the appellant's entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

4.  Any additional development suggested 
by the evidence should be undertaken.

5.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Specific reference should be made to 
38 C.F.R. § 3.655 and its application 
where entitlement to an increased rating 
cannot be demonstrated without 
examination and where the claimant fails 
to report for examination without good 
cause.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant need take no action until notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

